Title: To George Washington from the Pennsylvania Supreme Executive Council, 13 February 1778
From: Pennsylvania Supreme Executive Council
To: Washington, George



Sir
In Council Lancaster [Pa.] February 13th 1778

Your Excellency’s letter of the tenth instant is now before us. Council have too much reason to fear that the act for compleating our quota of troops will not be effectual and therefore hope that the General Assembly at their meeting on the eighteenth instant will give immediate attention to this great object, which we are sensible is of the highest importance and deserves the first attention.
Colonel Francis Johnston being in a state of health that induced him

to decline accepting the office to which he was appointed by the act of Assembly respecting cloathing, Council have appointed Mr Jacob S. Howell to act in his stead; he is now in this borough, and is exerting himself to get the cloathing forwarded to camp: About four hundred suits and a like number of shoes are nearly ready and will be forwarded in a few days—However unwilling this Council may be to incumber your Excellency with business of this kind on common occasions, they are happy in the opportunity which your letter affords of requesting your Excellency’s attention and care in supplying the wants of the five regiments you mention out of the cloathing which shall first come to hand; and, if it is not sufficient, to assure them that more will be forwarded as expeditiously as they can be made up—this business is now in a proper line for dispatch, and will be carefully attended to. The cloathing mentioned by Colonel Lutterloh as being at Reading, we suppose, is such, as hath been collected under the ordinance of the late Council of safety, and directed to be delivered to the Clothier General; orders have been repeated to the Gentlemen in whose care they are to send them forward immediately, as they are not made up as we understand. I have the honor to be with much respect Your Excellencys very hum. servant

Tho. Wharton jun. Prest

